Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 and 10-21 are pending. Claims 8 and 9 are cancelled. Claim 22 is newly added by Examiner’s Amendment.

Terminal Disclaimer
The terminal disclaimer filed on July 13, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,208,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-7 and 10-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20 and newly amended (by Examiner’s amendment) claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 27, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Aydin Harston on February 16, 2022.
The application has been amended as follows: 
Rewrite claim 1 as follows:“An oil field proppant comprising frac sand or an aluminum oxide-containing particulate wherein said proppant is coated with a polymer coating, wherein the polymer coating contains at least one antimicrobial material wherein the weight percent of the antimicrobial material is greater than 20 wt. % and less than 70 wt. % as compared to the weight of said polymer coating so that the polymer coating releases the at least one antimicrobial or a component of the at least one antimicrobial material with antimicrobial properties under conditions present in an oil well, thereby providing antimicrobial activity in the oil well.”
Rewrite claim 2 as follows:“The proppant of claim 1, wherein the at least one antimicrobial material does not react with the coating.”
Rewrite claim 5 as follows:“The proppant of claim 1, wherein the at least one antimicrobial material is a liquid.”
Rewrite claim 6 as follows:“The proppant of claim 1, wherein the polymer coating comprises at least two layers where at least one layer contains the at least one antimicrobial material.”
Rewrite claim 7 as follows:“An oil field proppant comprising frac sand or an aluminum oxide-containing particulate wherein said proppant is coated with a thermoset polymer coating containing at least one antimicrobial material in the range of greater than 20 wt. % to less than 70 wt.% as compared to the weight of said thermoset 
Rewrite claim 11 as follows:“The proppant of claim 7, wherein the polymer coating comprises porous particles containing the at least one antimicrobial material.”
Rewrite claim 12 as follows:“The proppant of claim 7, wherein the at least one antimicrobial material has a density greater than that of the polymer of the polymer coating.”
Rewrite claim 13 as follows:“The proppant of claim 7, wherein the at least one antimicrobial material has a density greater than that of the polymer of the polymer coating.”
Rewrite claim 14 as follows:“The proppant of claim 7, wherein the polymer coating comprises at least two layers wherein at least one of the at least two layers contains the at least one antimicrobial material.”
Rewrite claim 17 as follows:“The proppant of claim 11, wherein the at least one antimicrobial material is an organic material.”
Rewrite claim 18 as follows:“The proppant of claim 11, wherein the polymer coating comprises at least two layers where at least one layer contains the at least one antimicrobial material.”
Rewrite claim 19 as follows:“A method of forming oil-field proppant particles coated with a thermosetting polymeric coating containing at least one antimicrobial material, the method comprising:
a) mixing the at least one antimicrobial material with a thermosetting polymeric coating formulation to form a thermosetting polymeric coating mixture, wherein the weight percent of the at least one antimicrobial material is greater than 20 wt. % and less than 70 wt. % as compared to the weight of said thermosetting polymeric coating mixture;
b) coating said thermosetting polymeric coating mixture onto the oil-field proppant particles; and
c) at least one of drying, partially curing and curing the thermosetting polymeric coating mixture to form coated oil-field proppant particles that release the at least one antimicrobial material or a component of the at least one antimicrobial material with antimicrobial properties under 
Rewrite claim 20 as follows:“A method of providing antimicrobial activity in an oil well, the method comprising:
supplying a proppant particle comprising a frac sand or an aluminum oxide-containing particulate into the oil well, wherein the proppant is coated with a polymeric coating containing at least one antimicrobial material;
(a) wherein the weight percent of the at least one antimicrobial material is greater than 20 wt.% and less than 70 wt.% as compared to the weight of said coating;
(b) whereby the at least one antimicrobial material or a component of the at least one antimicrobial material with antimicrobial properties is released from the polymeric coating under the conditions present in the oil well, thereby providing antimicrobial activity in the well.”
Rewrite claim 21 as follows:“A method of providing antimicrobial activity in an oil well, the method comprising supplying the oil field proppant of claim 7 to the oil well.”
Add new claim 22 as follows:“An oil field proppant comprising frac sand or an aluminum oxide-containing particulate wherein said proppant is coated with a thermoset polymer coating containing at least one antimicrobial material in the range of 0.05 to 20 wt. % as compared to the weight of said thermoset polymer coating wherein the at least one antimicrobial material does not react with the said thermoset polymer coating, and the thermoset polymer coating releases the at least one antimicrobial material or a component of the at least one antimicrobial material with antimicrobial properties under conditions present in an oil well, thereby providing antimicrobial activity in the oil well.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not teach or fairly suggest the coated oil field proppant claimed in the instant claims 1, 7, and 22, in particular, the concentration of the at least one antimicrobial material in the proppant’s coating. The closest prior art teachings are those of Nguyen et al. (Nguyen) (US 2017/1091357 A1; of record), whose teachings are set forth in detail in the office action of 01/17/2020. 
Nguyen does not teach or fairly suggest the claimed concentration of the at least one antimicrobial material in the proppant’s coating. As discussed in detail on pages 6-8 of the 12/16/2021 Board Decision (Board Decision), Nguyen does not disclose a teaching of a percentage of biocidal 
The Board Decision also notes that as the general condition for a weight percentage of biocidal nanoparticle to be used in the proppant coating composition is not provided, there is insufficient guidance to arrive at the claimed percentages through routine optimization. While Nguyen discloses that the quantity of biocidal nanoparticles may be dictated by species, quantity, and/or location of bacteria in a subterranean environment, this does not provide a reason to provide a particular weight percentage of biocidal nanoparticle in the composition that is to be used to coat the proppant as there are other ways to adjust the quantity of biocidal nanoparticle, such as by adding more coated proppant.
Furthermore, it is noted that newly added claim 22 will have the priority date of May 13, 2016 (see parent application 15/154,458, Office Action mailed 10/5/2016) as the concentration range of the at least one antimicrobial material as recited in claim 22 (0.05-20 wt.%) is found in the parent application, 15/154,458.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 and 10-22 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616